MacEEAN, J. (concurring).
I concur in the result because of the subscription to the deftly drawn agreement with its ingenuous postscript, likewise subscribed; subscription presumably in the law made with knowledge of what was above, despite the fact, shown in court again and again since a learned chief justice learned to his large cost that he had subscribed a more aggravating undertaking— the fact that such subscriptions are quite commonly made without scrutiny of the letterpress above. Quite true it may be that the volumes do not contain what would be sought under their pretentious title, or after the representations of the pawky book agent, but that disappointment may not be considered in the absence of allegation of fraud, deceit, misrepresentation, or mistake.